Title: Thomas Jefferson to Elisha Ticknor, 9 February 1816
From: Jefferson, Thomas
To: Ticknor, Elisha


          
            Sir
            Monticello Feb. 9. 16.
          
          Your favor of Jan. 26. is at hand, and I had the happiness by the same mail to recieve a letter from your son dated Gottingen Nov. 25. this requiring an immediate answer, I avail myself of your kindness, and now inclose it with a request that you will be so good as to forward it. I am much pleased to learn that he is so well satisfied with his situation at Gottingen. but Paris and Rome will please and profit him more. he will return fraught with treasures of science which he could not have found in a country so engrossed by industrious pursuits as ours. but he will be a sample to our youth of what they ought to be, and a model for imitation in pursuits so honorable, so improving and so friendly to good morals.  Accept the assurance of my great esteem and respect.
          

Th: Jefferson
        